MEMC ELECTRONIC MATERIALS, INC.
2002 STOCK OPTION GRANT AGREEMENT
2001 Equity Incentive Plan
Seven Year Vesting
for Nabeel Gareeb

 

THIS AGREEMENT is made as of the 26th day of March 2002, between MEMC Electronic
Materials, Inc. (the "Company") and Nabeel Gareeb (the "Participant").

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 2001 Equity Incentive Plan (the "Plan") to promote the interests of the
Company and its stockholders by providing the Company's key employees and others
with an appropriate incentive to encourage them to continue in the employ of the
Company and to improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;
and

WHEREAS, the Company wishes to promote the interests of the Company and its
shareholders by inducing Participant to accept the position of CEO and President
of the Company and providing the Participant with an appropriate incentive to
encourage him to continue in the employ of the Company and to improve the growth
and profitability of the Company.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the "Option") with respect to 650,000 shares of
Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is March 26, 2002.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
All capitalized terms used herein shall have the meaning given to such terms in
the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $4.99.

5. Vesting Date. The Option shall not become exercisable and will be forfeited
if Participant does not become an employee of the Company on or before May 1,
2002. If Participant becomes an employee of the Company on or before May 1,
2002, subject to the accelerated vesting upon satisfaction of the performance
goals described below, the Option shall become vested and exercisable on the 7th
anniversary of April 8, 2002. Notwithstanding the foregoing, the Option shall be
vested and exercisable for a portion of the shares of Common Stock underlying
the Option at such earlier time that the following performance goals are met:

If EBITDA for the year stated below meets the goal specified below,

as of April 8 following the end of such year, the Option will become exercisable
for the following fraction of the shares of Common Stock underlying the Option

If EBITDA for 2002 is less than $0, but no less than a negative $7.5MM

20%

If EBITDA for 2002 is greater than or equal to $0

40%

If EBITDA for 2003 is at least $85MM, but less than $100MM

20%

If EBITDA for 2003 is at least $100MM

40%

If EBITDA for 2004 is at least $140MM, but less than $170MM

20%

If EBITDA for 2004 is at least $170MM

40%

If EBITDA for 2005 is at least $140MM, but less than $170MM

20%

If EBITDA for 2005 is at least $170MM

40%

If EBITDA for 2006 is at least $140MM, but less than $170MM

20%

If EBITDA for 2006 is at least $170MM

40%

If EBITDA for 2007 is at least $140MM, but less than $170MM

20%

If EBITDA for 2007 is at least $170MM

40%

The portion of the shares of Common Stock underlying the Option that becomes
vested and immediately exercisable for any year shall be added to the portion
that became vested and immediately exercisable in any prior year or years. (Of
course, the total cumulative portion that becomes vested and immediately
exercisable will never exceed 100%.)

Notwithstanding the foregoing, unless the Committee determines otherwise at a
later date, if within the two year period following a Change in Control the
Participant's Employment is terminated by the Company or its Affiliate without
Cause or by the Participant for Good Reason, one hundred percent (100%) of the
Option held by such Participant shall become vested and exercisable immediately
as of the effective date of the termination of such Participant's Employment.
One hundred percent (100%) of the Option also shall become vested and
exercisable immediately upon the death or Disability of the Participant.

In addition, subject to the execution and effectiveness of a general release and
waiver of all claims against the Company, its Affiliates and their respective
officers and directors in a form reasonably satisfactory to the Company and
subject to Participant's compliance with the terms and conditions of any
employment or other agreement between Participant and the Company, in the event
that the Company terminates Participant's Employment without Cause prior to
April 8, 2003, twenty-five percent (25%) of the Option shall become vested and
exercisable.

Notwithstanding any other provision of this Agreement, in no event shall the
Option become exercisable unless and until the Plan is approved by the
shareholders of the Company.

6. Expiration Date. Subject to the provisions of the Plan, with respect to the
Option or any portion thereof which has not become exercisable, the Option shall
expire on the date the Participant's Employment is terminated for any reason,
and with respect to the Option or any portion thereof which has become
exercisable, the Option shall expire on the earlier of: (i) the commencement of
business on the date the Participant's Employment is terminated for Cause; (ii)
90 days after the date the Participant's Employment is terminated for any reason
other than Cause, death, Disability or Retirement; (iii) one year after the date
of the Participant's Employment is terminated by reason of the Participant's
death; (iv) one year after the date the Participant's Employment is terminated
by reason of Disability or Retirement, provided, however, that if during such
one year period following the termination of the Participant's Employment by
reason of Disability or Retirement the Participant dies, the Participant's legal
representative or beneficiary may exercise the Participant's Option(s), or any
portion thereof, which have become exercisable on the date of the Participant's
Employment is terminated for a period of one year from the date of the
Participant's death; or (v) the 10th anniversary of the Grant Date.

7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Participant may request authorization from
the Committee to assign his rights with respect to the Option granted herein to
a trust or custodianship, the beneficiaries of which may include only the
Participant, the Participant's spouse or the Participant's lineal descendants
(by blood or adoption), and, if the Committee grants such authorization, the
Participant may assign his rights accordingly. In the event of any such
assignment, such trust or custodianship shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Stock Option Grant Agreement and shall be entitled to
all the rights of the Participant under the Plan.

9. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

11. Participant Acknowledgment. The Participant acknowledges receipt of a copy
of the Plan, and acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Agreement and the
Option shall be final and conclusive.

 

 

MEMC ELECTRONIC MATERIALS, INC.

 



By: /s/ John Marren









Name: John Marren
Title: Chairman of the Board




 

/s/ Nabeel Gareeb









Name: Nabeel Gareeb

